DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-25 are directed to a method non-elected without traverse.  Accordingly, claims 16-25 have been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 16-25 (Canceled)

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the cited references teach or suggest, either alone or in combination, at least “a graphene layer formed to extend from the substrate to the insulating layer;…wherein the drain 
With regards to claim 1, Lee et al. (US 20160087042 A1, hereinafter Lee), the closest reference, discloses a graphene-semiconductor heterojunction photodetector (FIG. 11) comprising: a substrate; (substrate 110) an insulating layer (insulating layer 112)  formed on the substrate; a graphene layer (graphene 430) formed…; a source electrode (source electrode 171) formed on the insulating layer at one end of the extended graphene layer; (See FIG. 11) a drain electrode (drain electrode 172) formed on the substrate; a gate insulating layer (gate insulating layer 140) formed on the graphene layer; and a gate electrode (gate electrode 150) formed on the gate insulating layer and having light transmittance, wherein the drain electrode is physically separated from the graphene layer and is formed in a direction perpendicular to a direction in which the source electrode is connected to the graphene layer. (See FIG. 11, where the graphene 430 is separated from the drain electrode 172) 
However, Lee does not explicitly teach the graphene layer formed to extend from the substrate to the insulating layer as recited in claim 1. 
While Applicant’s Admitted Prior Art (FIG. 1 of the Specification, hereinafter AAPA) teaches a graphene layer 20 extending from the substrate 10 to the insulating layer 30, AAPA does not explicitly teach the graphene layer separated from the drain electrode, nor is there any motivation to modify the device of Lee in view of AAPA.
Therefore, claim 1 is allowed, and claims 2-15 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812